Citation Nr: 0122208	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-49 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right index finger with mild neuropathy 
of the sensory branch of the median nerve, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) from a Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) June 1993 rating 
decision which denied an increased evaluation for the 
residuals of a gunshot wound to the right index finger with 
mild neuropathy of the sensory branch of the median nerve, 
which had been assigned a noncompensable evaluation.  By July 
1994 rating decision, the RO increased the evaluation for the 
veteran's service-connected right index finger disability 
from 0 to 10 percent disabling.  Thereafter, the claim was 
referred to the Board as a claim remains in controversy 
where, as here, less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

By July 1998 decision, the Board remanded this issue for 
further development.  Upon completion of that development, 
the RO, by October 1999, July 2000, and July 2001 
supplemental statements of the case, again denied an 
evaluation in excess of 10 percent.  Thus, the case is again 
before the Board.  See Id.  The RO also denied entitlement to 
extra-schedular compensation.  

By November 1995 rating decision, the RO denied service 
connection for residuals of a right thumb injury, claimed 
secondary to his service-connected right index finger 
disability.  By July 1998 decision, the Board granted service 
connection for that disability, and by June 1999 rating 
decision, the RO assigned a zero percent rating, effective 
April 18, 1995.  The veteran filed a timely notice of 
disagreement that month.  See 38 C.F.R. §§ 20.200, 20.201. 
20.302(a) (2001).  However, a statement of the case (SOC) has 
not yet been issued.  As no SOC on this matter has been 
issued, additional action by the RO is required as set forth 
in the Remand portion of this decision.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).

During his November 1996 hearing, the veteran appeared to 
raise the issue of service connection for a right wrist 
disability, claimed as secondary to his to service-connected 
right index finger disability.  The Board referred that issue 
to the RO in July 1998 for initial adjudication.  As the RO 
has not yet taken action with respect to this issue, the 
matter is again referred to the RO for prompt and appropriate 
development and initial adjudication. 


FINDING OF FACT

The veteran's right index finger disability is manifested by 
no more than occasional pain and numbness and slight 
degenerative changes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
index finger disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.56, 4.59, 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5225 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board believes that the RO fulfilled the mandates of the 
July 1998 remand with respect to the issue of entitlement to 
an increased evaluation for residuals of a gunshot wound to 
the right index finger with mild neuropathy of the sensory 
branch of the median nerve.  The RO obtained from the veteran 
the names and addresses of healthcare providers who provided 
him treatment since April 1996.  The RO also obtained the 
release necessary in order to obtain that information.  In 
addition, the RO obtained VA medical records and arranged for 
the required VA medical examination and opinion.  Finally, 
the October 1999, July 2000, and February 2001 supplemental 
statements of the case addressed the issue of entitlement to 
extra-schedular compensation.  See Stegall v. West, 11 Vet 
App 268 (1998).

In addition, although this claim was decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
to the RO for additional action is not warranted as VA has 
already met its obligations to the veteran under that statute  
and the regulatory changes (66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), implementing same.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained relevant 
medical records, arranged for two VA medical examinations, 
and issued supplemental statements of the case as well as 
notice with respect to the evidence necessary to substantiate 
his claim.  Consequently, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

Factual Background

While in service in January 1975, the veteran sustained a 
gunshot wound to the right index finger.  

By January 1983 rating decision, he was granted service 
connection for residuals of a gunshot wound to the right 
index finger, rated zero percent disabling, effective August 
2, 1982.

In August 1992, he sought an increased rating for his right 
index finger disability; and by July 1994 rating decision, 
the RO increased his rating to 10 percent.  

In November 1994, the veteran stated that the condition of 
his right index finger had worsened.  He stated that he 
dropped tools and other objects more frequently and that the 
damaged nerve interfered with work performance.  He stated 
that he performed certain tasks at work with his left hand 
despite being right handed.  He indicated that cold weather 
increased pain and that it was difficult to write.

February 1996 private medical records reflect complaints of 
right index finger pain at the distal interphalangeal joint.  
According to the records, he stated that he had difficulty 
grasping objects.  By rating decision that month, the RO 
continued his disability rating at 10 percent.  

A March 1996 letter from the veteran's colleague indicated 
that he worked as a checkwrapping operator and that over the 
years, his right index finger ceased to function normally.  
The colleague stated that the veteran used his left hand for 
many functions and had trouble handling tools with his right 
hand.  

A May 1996 letter from another colleague indicated that the 
veteran injured his right wrist in 1993 due to right index 
finger nerve damage.  He indicated that the veteran often 
could not feed government checks into the checkwrapping 
system because of right hand pain.  This colleague observed 
that on occasion the veteran operated the forklift with his 
left hand.

In October 1996 the veteran indicated that he was 
experiencing pain and numbness in his right index finger and 
that he had lost 50 percent of his grip strength in the right 
hand due to his right index finger disability.  He reported 
that he had been told that an amputation would be the only 
way to stop the pain.

In November 1996, he testified at a hearing at the RO that he 
had trouble fulfilling his duties at work due to his right 
index finger disability.  He had problems grasping objects.  
He testified that he dropped tools and that he had numbness 
in the right index finger and the entire right hand and 
wrist.  He indicated that he worked as a forklift operator 
and used tools as necessary on the job.  

Private medical records dated in September 1996 indicate that 
nerve conduction studies were normal and that the veteran was 
offered fusion or amputation in the past.  X-ray study of the 
right hand showed several tiny foreign bodies in the soft 
tissue of the distal interphalangeal joint and a healed old 
fracture with degenerative changes.  The physician's notes 
reflected his difficulty writing and holding objects.  He 
also had hand numbness, particularly in monthly maintenance 
checks at work.  

In April 1998, he testified at a Travel Board hearing that 
his right index finger pain often traveled up to the right 
elbow.  He also stated that he dropped tools at work due to 
right hand pain.  He indicated that the pain increased during 
cold weather.  He described his pain as intermittent and as a 
6 or 7 on a scale of one to 10.  He explained that he 
operated an envelope-making machine into which government 
checks were inserted.  He indicated that he used various 
tools.

By July 1998 Board determination, this matter was remanded 
for further development of the evidence as outlined above.  

July 1998 private medical records indicated complaints of 
right hand numbness.  His right index finger was described as 
having a mildly curved deformity. 

September 1998 occupational medicine notes indicate that his 
right index finger shook occasionally and that he had right 
hand weakness.  He could not fully flex the right index 
finger.  The examiner concluded that the gunshot wound to the 
right index finger contributed to his difficulty with 
gripping and writing.  However, some of his right hand 
symptoms were described as the result of repetitive right 
hand motion at work.

November 1998 occupational medicine records reflect that 
right grip strength was 82 pounds, while left grip strength 
was 100 pounds.  The report indicated that because the 
veteran was right hand dominant, right hand grip strength 
should have been 110 pounds.  The right index finger was not 
tender to palpation.  The examiner's impression was that the 
veteran suffered a 30 pound loss of right hand grip strength 
and that he could be developing traumatic arthritis in the 
right hand.

On July 1999 VA medical examination, the veteran described 
his pain as 10 on a scale of one to 10.  He complained of 
severe pain, numbness and loss of muscle strength in the 
right hand and forearm.  On objective examination, the 
examiner stated that scars on the right index finger were not 
sensitive to touch or pressure.  The distal phalanx of the 
right index finger was in 10 degrees of ulnar deviation.  The 
examiner observed no functional defects and range of motion 
of right thumb and fingers was within functional limits.  He 
had normal grip strength on both sides, measuring 35 
kilograms/cm2 pressure with a dynamometer.  He had normal 
strength and dexterity in the right hand without visible 
muscle atrophy in the right hand or forearm.  The examiner 
diagnosed 10 degrees of ulnar deviation in the distal phalanx 
of the right index finger and less-than-normal range of 
motion of the distal interphalangeal joint with slight 
sensory limitation and pain.  The examiner stated that 
despite his limitations, the veteran was able to operate 
heavy machinery for over 20 years with only minor accidents 
and that his functional abilities appeared to have been 
stable over many years.

On July 1999 VA neurologic examination, the veteran reported 
stiffness and pain in the right index finger and an inability 
to write.  The diagnosis was recurrent post traumatic 
hyperalgesia resulting from injury to the right median nerve.

December 1998 X-ray study findings included narrowing and 
minimal osteophyte formation in the distal interphalangeal 
joint of the right index finger.  The examiner diagnosed 
right index finger degenerative disease.

Medical records from February 1999 indicated a diagnosis of 
multiple injuries to the right hand.

On April 2000 VA neurologic examination, the veteran reported 
severe pain in the right index finger without joint swelling 
or redness.  Maximum grip strength on the right side was 70 
pounds and 80 pounds on the left side.  X-ray studies showed 
multiple punctate metallic foreign bodies in the bone and 
soft tissues of the distal interphalangeal joint of the right 
index finger.  The bone of the middle phalanx of the right 
index finger had a slight varus angulation, and there were 
degenerative changes in the right index finger with minimal 
soft tissue swelling.  There was no significant pain on 
motion of the right index finger joints, but the examiner 
noted slight sensory impairment over the distal phalanx of 
the right index finger due to injury of the digital branch of 
the median nerve.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (20001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See 38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-8515 (2001).  See 38 C.F.R. § 4.27.  
Code 5299 pertains generally to disabilities of the 
musculoskeletal system.  See id.  Diagnostic Code 8515 
pertains to paralysis of the median nerve.  38 C.F.R. 
§ 4.124a (2001).  

Diagnostic Code 8515 provides that complete paralysis 
involving the median nerve, as manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); incomplete and defective pronation, absence of 
flexion of index finger and feeble flexion of middle finger, 
inability to make a fist, index and middle fingers remain 
extended; inability to flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances, is assigned a 70 percent rating when 
the major arm is involved and a 60 percent rating when the 
minor arm is involved.  Incomplete, severe paralysis is 
assigned a 50 rating when the major arm is affected and a 40 
rating when the minor arm is affected.  For moderate, 
incomplete paralysis, a 30 percent rating is assigned for the 
major arm and a 20 percent rating is assigned for the minor 
arm.  Mild, incomplete paralysis warrants a 10 percent 
evaluation for either arm.  38 C.F.R. § 4.124a.

The veteran's symptoms, however, include intermittent pain 
and numbness and slight degenerative changes.  The evidence 
has also shown diminished grip strength in the right hand as 
compared to the left, although on July 1999 VA examination, 
grip strength was equal bilaterally.  The Board notes that 
according to the September 1998 occupational medicine report, 
some of his right hand symptoms are related to repetitive 
hand motion, not the gunshot wound.  In any event, he must be 
rated under the diagnostic code that most closely reflects 
his particular symptomatology.  Butts, 5 Vet. App. at 538.  

Radiologic evidence has demonstrated slight degenerative 
changes in the right index finger as well as narrowing of the 
right interphalangeal joint with osteophyte formation.  
Subjective complaints have included pain.  Such 
symptomatology is consistent with a rating under Code 5003 
pertaining to degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Under Code 5003, degenerative 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  Id.  In the present case, a rating under Code 5225 
is warranted.  See Butts, supra; Tedeschi, supra.

Under Code 5225, a 10 percent disability rating is the 
maximum rating available for favorable or unfavorable 
ankylosis of the index finger of either the major or minor 
hand.  38 C.F.R. § 4.71a (2001).  In order to establish a 
rating in excess of 10 percent, evidence must demonstrate 
that the veteran has extremely unfavorable ankylosis of the 
right index finger, which is the equivalent to an amputation 
of the index finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  See 38 
C.F.R. § 4.71a, Code 5153 (2001).

Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint".  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).

Although the veteran's right index finger is not ankylosed in 
that it the joints of that finger are not stiffened, there is 
pain present, there is a deformity of the distal 
interphalangeal joint, and there is narrowing and osteophyte 
formation in that joint.  Such symptomatology closely 
approximates ankylosis in that motion is painful, and it is 
the only diagnostic code pertaining to index finger 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

As outlined above, the maximum evaluation available under 
Code 5225 is 10 percent.  Thus, the veteran is entitled to no 
more.  38 C.F.R. § 4.71a.  

A rating under Code 8515 would be inappropriate in this case 
as the veteran's symptomatology is inconsistent with 
paralysis of the right index finger.  Also, an evaluation 
under Codes 8515 and 5225 would constitute prohibited 
pyramiding as the same symptoms and manifestations would have 
to be considered twice.  Duplicative rating is impermissible.  
38 C.F.R. § 4.14; Esteban, supra.  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and instability of grip of the right index finger.  The 
Board recognizes that clinicians have noted the presence of 
pain as well as weakness and the like.  However, the Board 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The veteran has already been granted the maximum 
compensation available under Code 5225, and the Board 
concludes that he has been adequately compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of right index finger disability not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability.  
Indeed, the veteran has been employed at the same job for 
some 20 years with only minor accidents.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)


ORDER

An evaluation in excess of 10 percent for a right index 
finger disability is denied.


REMAND

By November 1995 rating decision, the RO denied service 
connection for residuals of a right thumb injury, claimed 
secondary to service-connected residuals of a gunshot wound 
to the right index finger.  

By July 1998 decision, the Board granted service connection 
for a right thumb disability, and by June 1999 rating 
decision, the RO assigned a zero percent rating, effective 
April 18, 1995.  The veteran submitted a timely notice of 
disagreement that month with respect to the initial rating 
assigned; See 38 C.F.R. §§ 20.200, 20.201 20.302(a) (2001); 
however, the RO failed to issue a SOC regarding that matter.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a SOC, and RO failure to issue same is a 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a SOC as to entitlement to an increased rating 
for his right thumb disability.  See VAOPGCPREC 16-92 (July 
24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a SOC concerning 
the issue of entitlement to an increased 
rating for a right thumb disability, 
including all applicable law and 
regulations.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2001).  

2.  Then, only if he perfects his appeal 
with a timely filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical & Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

